Citation Nr: 0937205	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
entitlement to service connection for a back condition.  

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

During the May 2009 hearing, the Veteran raised the issues of 
entitlement to service connection for a bilateral vein 
condition of the legs and a duodenal ulcer.  These claims 
have not yet been adjudicated and are referred to the agency 
of original jurisdiction (AOJ) for appropriate action.

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of his back 
condition.  The issue of entitlement to a TDIU under 
38 C.F.R. § 4.16(b) (2008), is referred to the AOJ for 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

In this case, there are multiple back related diagnoses 
reported in the Veteran's medical records.  For example, a 
September 1995 radiology report from Cape Cod Hospital 
indicates that the Veteran was diagnosed as having a left 
sided L3-4 disc herniation and degenerative change with 
moderate disc bulge.  He underwent a lumbar microdissectomy 
L3-4 on the left in February 1996.  The Veteran was 
subsequently diagnosed with and underwent surgery for a 
recurrent disc protrusion at L3-4 in June 1996.  His medical 
records also indicate that he has been treated for chronic 
back pain beginning in September 1995, with the most recent 
clinical evidence of a back condition being a June 2007 VA 
primary care note which reveals that the Veteran had muscle 
tenderness in the lower back.

The Veteran's service treatment records indicate that he was 
treated for back pain in February 1975 and was diagnosed with 
a back strain.  Furthermore, he testified during the May 2009 
hearing that he had experienced back problems ever since 
service.

The Veteran's VA medical records also reveal, however, that 
in addition to his in-service back strain, he also sustained 
a post-service back injury.  A March 1998 VA examination 
report indicates that the Veteran hurt his back doing 
construction work two years prior to the March 1998 VA 
examination. 

In sum, the record contains evidence of a current back 
condition, an in-service back injury, and continuity of back 
symptomatology in the years since service.  An examination is 
needed to obtain a medical opinion as to whether the Veteran 
has a current back disability related to service.

Furthermore, Dr. Murray's May 1997 office note indicates that 
the Veteran had been receiving Social Security Administration 
(SSA) disability benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained.  Tetro v. 
Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's 
disability determination and any related medical records have 
not yet been associated with the claims file, a remand is 
also necessary to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
All indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current back disability is related to the 
Veteran's in-service back injury.  The 
examiner must provide a rationale for 
each opinion.  

In formulating the above-requested 
opinion, the examiner is requested to 
comment on the significance, if any, of 
the post-service back injury. 

The examiner is advised that the Veteran 
is competent to report his back symptoms 
and history; and such reports must be 
considered in formulating any opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


